In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-1625

M ARK R UJAWITZ,
                                             Plaintiff-Appellant,
                               v.

T IMOTHY M ARTIN , former Secretary of the
Department of Transportation of the State of Illinois,

                                            Defendant-Appellee.


            Appeal from the United States District Court
                 for the Southern District of Illinois.
       No. 3:07-cv-00427-MJR-CJP—Michael J. Reagan, Judge.



     A RGUED JANUARY 13, 2009—D ECIDED A PRIL 2, 2009




 Before B AUER, P OSNER and R OVNER, Circuit Judges.
  B AUER, Circuit Judge. Mark Rujawitz sued Timothy
Martin, Secretary of the Illinois Department of Transporta-
tion (IDOT), under 42 U.S.C. § 1983, claiming that his
substantive property right to employment had been
violated. The district court granted Martin’s motion to
dismiss holding that there was no property right present.
On appeal, Rujawitz argues that a favorable procedural
2                                              No. 08-1625

ruling converted his at-will status to tenure, establishing
such a right. For the following reasons, we affirm.


                   I. BACKGROUND
  For approximately thirteen years, Rujawitz worked for
IDOT as a Civil Engineer IV, an at-will position. This run,
however, came to a halt on October 27, 2004, when
Rujawitz was discharged for unlawful conduct, disruptive
conduct and failure to follow a supervisory directive.
The termination was prompted by Rujawitz’s failure to
abide by an injunction, which required him to remain at
least 100 feet from his ex-girlfriend, also an IDOT em-
ployee.
  A disciplinary panel reviewed the discharge and found
that although not “totally without fault,” Rujawitz did not
violate the injunction because the contact with his ex-
girlfriend was incidental. The panel also found that
Rujawitz’s due process was violated because IDOT did
not provide sufficient documentation supporting the
charges. With these findings, the panel recommended
that termination was too severe and that a lesser level
of discipline was more appropriate.
  Martin concurred with the panel’s recommendations
and ordered that: (1) Rujawitz be reinstated; (2) the dis-
charge be changed to suspension without pay (in-
cluding back-pay) for a certain period; and (3) Rujawitz
be transferred to a different office.
  Rujawitz then brought this civil rights action, under
42 U.S.C. § 1983, against Martin, claiming that his sub-
No. 08-1625                                             3

stantive due process right to property was violated when
he was denied back-pay and constructively discharged
by the transfer. Rujawitz argued that IDOT’s decision to
utilize the disciplinary panel and Martin’s concurrence
with the panel’s recommendations endowed him with
substantive due process rights. Martin moved to dismiss
the action; the district court granted Martin’s motion,
holding that the panel’s recommendation and Martin’s
concurrence did not establish a property right in con-
tinued employment, since at most, it reinstated Rujawitz
as an at-will employee. The district court also held that
no protectable, contractual property interest existed
because IDOT’s policy manual expressly stated as much
and that there was no agreement giving Rujawitz a
tenured-employee status.
 This timely appeal followed.


                   II. DISCUSSION
  On appeal, Rujawitz argues that the district court erred
in concluding that he had no protected property interest
in his continued employment with IDOT and by granting
Martin’s motion to dismiss his due process claim. Specifi-
cally, Rujawitz argues that because IDOT employed the
disciplinary panel, which ultimately reversed Rujawitz’s
discharge, and Martin adopted the panel’s recommenda-
tion, a substantive property right was established. Our
review of a district court’s grant of a motion to dismiss
is de novo. Andonissamy v. Hewlett-Packard Co., 547 F.3d
841, 847 (7th Cir. 2008). When ruling on a motion to
dismiss under Rule 12(b)(6), we accept all well-pleaded
4                                               No. 08-1625

allegations as true and draw all reasonable inferences
in favor of Rujawitz. Id.
    In order to make his due process claim, Rujawitz
must first demonstrate that he had a constitutionally
protected property interest. Border v. City of Crystal Lake,
75 F.3d 270, 273 (7th Cir. 1996); Moss v. Martin, 473 F.3d
694, 700 (7th Cir. 2007) (citations omitted). We look to
Illinois law to determine whether he had a substantive
property interest in his employment with IDOT. Moss,
473 F.3d at 700. Under Illinois law, a person has a
property interest in his job where he has a legitimate
expectation of his continued employment based on a
legitimate claim of entitlement. Id. (citing Krecek v. Bd. of
Police Comm’rs of La Grange Park, 646 N.E.2d 1314, 1318
(Ill. App. Ct. 1995)). “To show a legitimate expectation
of continued employment, a plaintiff must show a
specific ordinance, state law, contract or understanding
limiting the ability of the a state or state entity to
discharge him.” Moss, 473 F.3d at 700 (quoting Krecek, 646
N.E.2d at 1318-19).
  We begin by stating that there is neither an ordinance,
a state law, nor an express employment agreement that
would upgrade Rujawitz’s status from at-will to tenure.
IDOT’s policy manual expressly stated that it did not
constitute an employment contract. Rujawitz acknowl-
edges this but argues that IDOT abandoned this dis-
claimer (converting his at-will status to tenure) when it
convened the disciplinary panel, and when the panel
issued a favorable recommendation that Martin agreed
with. These occurrences, Rujawitz argues, impliedly gave
No. 08-1625                                              5

rise to more than a unilateral expectation of continuing
employment.
  We disagree; at most, Rujawitz relies on the disciplinary
panel as a procedural guarantee. Procedural guarantees,
whether relied on or not, do not establish a property
interest protected under the Fourteenth Amendment’s
Due Process Clause. See Miyler v. Vill. of E. Galesburg,
512 F.3d 896, 898 (7th Cir. 2008). We have previously
held that although the lack of grievance procedures
weighs strongly against a finding of for-cause employ-
ment, it does not mean that the existence of such proce-
dures indicates for-cause employment. Border, 75 F.3d at
275. This is especially true in light of IDOT’s contractual
disclaimer. Id. We find meritless Rujawitz’s argument
that his case is different because the procedure was
actually followed. The district court properly held that
the entitlement must be directly to the job—namely
something that required Rujawitz to be fired only for
cause—and not to the disciplinary procedure. Id.;
Campell v. City of Champaign, 940 F.2d 1111, 1113 (7th Cir.
1991); Farmer v. Lane, 864 F.2d 473, 478 (7th Cir. 1988).
Rujawitz only points to the use of the procedure.
   The presence of such disciplinary procedures does not
establish a property right in continued employment,
despite what Rujawitz may subjectively believe, neither
does the use of those procedures. The presumption in
Illinois is that employment is at-will, Moss, 473 F.3d at
700, and we have not found any case where a panel’s
review of an employee’s termination was found sufficient
to rebut that presumption. What Rujawitz argues might
6                                                No. 08-1625

well prompt IDOT to stop giving such procedures to at-
will employees. It seems that he is trying to penalize the
state for providing him a process that ultimately got him
his job back. Use of a panel review, pursuant to IDOT’s
policy, and Martin’s concurrence, are not sufficient to
establish a substantive property right.


                     III. CONCLUSION
    We A FFIRM the district court’s dismissal.




                             4-2-09